Case: 17-50364      Document: 00514223645         Page: 1    Date Filed: 11/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 17-50364
                                                                                FILED
                                                                         November 3, 2017
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
JOHN A. TEAMAH,

              Plaintiff – Appellant

v.

APPLIED MATERIALS, INCORPORATED,

              Defendant – Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:16-CV-1261


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       John Teamah (“Teamah”) challenges the district court’s dismissal of his
action against his former employer under Title VII of the Civil Rights Act of
1964 (“Title VII”), the Americans with Disabilities Act (“ADA”), the Age
Discrimination in Employment Act (“ADEA”), and 42 U.S.C. § 1981. The




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50364       Document: 00514223645          Page: 2     Date Filed: 11/03/2017



                                      No. 17-50364
district court held that Teamah had not exhausted his administrative remedies
and that, in any event, his claims were time barred. We affirm.
      I.     FACTS AND PROCEDURAL HISTORY
      Applied Materials, Inc. (“Applied”) hired Teamah in 1994. Teamah
worked for the company in various capacities until his termination in
November of 2012. Prior to his termination, Teamah filed a charge with the
Equal Employment Opportunity Commission (“EEOC”) complaining that
Applied unlawfully discriminated against him on the basis of race, age, and
disability. He received a notice of right-to-sue on these charges in November of
2012 but did not file suit until November 30, 2016.
      His complaint echoed the allegations in the 2012 EEOC charge: namely,
that Applied discriminated against him on the basis of race, age, and disability.
He also claimed that Applied demoted and terminated him in retaliation for
filing multiple EEOC complaints during his employment. Finally, Teamah
alleged state-law claims of intentional infliction of emotional distress and
fraud, as well as a claim under the Racketeer Influenced and Corrupt
Organizations Act (“RICO”). 1
      Applied filed a 12(b)(6) motion to dismiss, which the district court
granted because it found that all of Teamah’s claims were subject to the
defenses of either limitations or failure to exhaust.
      II.    STANDARD OF REVIEW
      We review this dismissal de novo. 2 Because Teamah proceeds pro se, we
hold his complaint “to less stringent standards than formal pleadings drafted
by lawyers.” 3 However, he still must “plead ‘enough facts to state a claim to




      1 18 U.S.C. § 1964 et seq.
      2 Sw. Bell Tel., LP v. City of Hous., 529 F.3d 257, 260 (5th Cir. 2008).
      3 Miller v. Stanmore, 636 F.2d 986, 988 (5th Cir. Unit A Feb. 1981).

                                              2
     Case: 17-50364       Document: 00514223645         Page: 3    Date Filed: 11/03/2017



                                      No. 17-50364
relief that is plausible on its face.’” 4 “[C]onclusory allegations or legal
conclusions masquerading as factual conclusions [do] not suffice.” 5
       III.   DISCUSSION
   A. Teamah’s Title VII and ADA Claims
       Under Title VII and the ADA, plaintiffs must comply with strict
exhaustion and limitation requirements. 6 Exhaustion occurs when the plaintiff
files a timely charge with the EEOC, the EEOC dismisses the charge, and the
EEOC informs the plaintiff of his right to sue. 7 The plaintiff must then file suit
within ninety days or else his claim is barred. 8
       Here, Teamah received a right-to-sue notice on his Title VII and ADA
claims in 2012, but he did not file suit until 2016. Therefore, these claims are
time barred.
   B. Teamah’s ADEA Claims
       In order to exhaust ADEA claims, plaintiffs must timely file an EEOC
charge, but can file suit sixty days later regardless of whether the EEOC has
issued a right-to-sue notice. 9 However, if the EEOC dismisses the charge, the
plaintiff must file suit within ninety days of receiving a notice of dismissal. 10
       Teamah did not specifically allege in his complaint whether he received
a notice of dismissal. He alleged only that he “exhausted all administrative
remedies.” Even if Teamah properly exhausted his ADEA claims, they are time




       4Sw. Bell, 529 F.3d at 260 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)).
       5Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993).
      6 Taylor v. Books A Million, Inc., 296 F.3d 376, 378–79 (5th Cir. 2002); Julian v. City

of Houston, Tex., 314 F.3d 721, 725–727 (5th Cir. 2002).
      7 Id.
      8 Dao v. Auchan Hypermarket, 96 F.3d 787, 788–89 (5th Cir. 1996).
      9 Julian, 314 F.3d at 725–727.
      10 Id.; see also 29 U.S.C. § 626(d).

                                             3
     Case: 17-50364       Document: 00514223645         Page: 4    Date Filed: 11/03/2017



                                      No. 17-50364
barred because he did not file suit until over four years after termination and
his dealings with the EEOC ceased. 11
   C. Teamah’s § 1981 Claims
       Teamah also alleged that Applied violated his rights under 42 U.S.C. §
1981. It is unnecessary to reach the merits of this allegation because the
limitations period has run.
       Because § 1981 lacks an express statute of limitations, courts adopt the
most closely analogous state-law limitations period. 12 Accordingly, “where a
section 1981 claim is brought in Texas, the two year statute of limitations for
personal injury actions in Texas controls.” 13 Here, the limitations period for
Teamah’s § 1981 claims began running, at the latest, on November 26, 2012.
He filed suit on November 30, 2016. The district court properly dismissed these
claims on limitations grounds.
   D. Teamah’s RICO Claim
       Civil RICO claims have a four-year limitations period beginning from the
date the plaintiff knew or should have known of the alleged RICO violation. 14
Teamah’s RICO claim arises out of an allegedly rigged Applied internal
investigation in 2011. Teamah admits he learned of Applied’s actions before
his termination in November of 2012—over four years before Teamah filed the
instant suit. Therefore, this claim is also time barred.




       11  29 U.S.C. § 626(d) (noting a 90-day limitations period after receipt of notice of
dismissal); see also Julian, 314 F.3d at 725–727.
        12 Jones v. ALCOA, Inc., 339 F.3d 359, 364 (5th Cir. 2003).
        13 Id. Even though 1981 claims generally adopt state limitations periods, “if the

plaintiff’s claim against the defendant was made possible” by the 1991 revisions to the
statute, then a four-year statute of limitations applies. Fonteneaux v. Shell Oil Co., 289 F.
App’x 695, 698 (5th Cir. 2008) (quoting Jones v. R.R. Donnelly & Sons Co., 541 U.S. 369, 382
(2004)). Even if the four-year period applied, Teamah’s 1981 claims would be time barred.
        14 Rotella v. Wood, 528 U.S. 549, 553–54 (2000)

                                             4
     Case: 17-50364        Document: 00514223645          Page: 5     Date Filed: 11/03/2017



                                        No. 17-50364
   E. Teamah’s State Law Claims
       Lastly, Teamah makes vague allegations that Applied intentionally
inflicted emotional distress and perpetrated fraud upon him at several times
during his employment. Teamah failed to present any argument in support of
these claims in his brief, and inadequately briefed claims are generally
“deemed abandoned.” 15 In any event, these claims are time barred because
Teamah did not file suit until over four years after the alleged conduct
occurred. 16
   F. Continuing Violation and Equitable Tolling
       Teamah attempts to evade the time bar by invoking equitable tolling and
the “continuing violation” doctrine. 17 We find that both of these doctrines are
unavailable because Teamah does not call our attention to any affirmative
“trick or contrivance,” 18 nor does he connect a timely discriminatory act to an
ongoing unlawful employment practice. 19
       IV.     CONCLUSION
       For these reasons, we agree with the district court that properly
dismissed all claims and therefore AFFIRM its judgment.




       15  Hall v. Cont. Airlines, Inc., 252 F. App’x 650, 654 (5th Cir. 2007); see also Sammons
v. Tex. State Bd. of Med. Exam., 251 F.3d 157 (5th Cir. 2001).
        16 See Doe v. Catholic Diocese, 362 S.W.3d 707, 717 (Tex. App. 2011) (noting that

intentional infliction of emotion distress claims are subject to a two-year limitations period);
Williams v. Khalaf, 802 S.W.2d 651, 658 (Tex. 1990) (noting that fraud claims are subject to
a four-year limitations period).
        17 See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002).
        18 See State of Tex. v. Allan Constr. Co., Inc., 851 F.2d 1526, 1529 (5th Cir. 1988)

(quoting Crummer Co. v. Du Pont, 255 F.2d 425, 432 (5th Cir. 1958)).
        19 Morgan, 536 U.S. at 117–18. Additionally, Teamah asserts the “continuing

violation” doctrine for the first time on appeal. This court generally does “not consider an
issue that a party fails to raise in the district court.” Leverette v. Louisville Ladder Co., 183
F.3d 339, 342 (5th Cir. 1999); see also Sw. Bell, 529 F.3d at 263.
                                               5